                                                                           2/26/2019



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 NISSAN MOTOR ACCEPTANCE                              CV-19-16-H-CCL
 CORPORATION,

                                Plaintiff,
                                                            Order
    vs.

 ROBERT ALLEN NISSAN OF
 HELENA, INC., and ROBERT T.
 ALLEN, individually,

                             Defendants.

     Having considered the Motion to Appear Pro Hac Vice and finding that the

application is complete and in order,

     IT IS HEREBY ORDERED that the motion to admit Andrew Elliott is

GRANTED on the condition that Plaintiff’s counsel comply with the provisions of

Local Rule 83.1(d). Admission is personal to counsel Elliott for purposes of this

case only.

      Dated this 26th day of February, 2019.
